Citation Nr: 0212575	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1992.

This appeal arose from a June 2000 rating decision of the Des 
Moines, Iowa, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to an evaluation in 
excess of 10 percent for the service-connected right knee 
injury residuals.  In September 2000, the veteran testified 
at a personal hearing at the RO.  That same month, the 
hearing officer issued a decision which increased the 
evaluation assigned to 20 percent, effective December 28, 
1999, the date of receipt of the claim.  The veteran 
continues to disagree with the assigned evaluation.


FINDING OF FACT

The veteran's right knee injury residuals are manifested by 
subjective complaints of pain, with objective evidence of 
normal strength, no instability, normal range of motion for 
his size and mild osteoarthritic changes.


CONCLUSION OF LAW

The criteria for an increased evaluation for the right knee 
injury residuals have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes (DC) 5003, 5256, 5257, 5260, 5261 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested that an increased evaluation be 
assigned to his service-connected right knee injury 
residuals.  He has asserted that he suffers from severe pain 
and difficulty walking, and that an increased evaluation is 
thus warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA laws and 
regulations will then be briefly reviewed.  The Board will 
then analyze the case and render a decision.


Factual background

The veteran was awarded service connection for the residuals 
of a right knee injury by a rating action issued in September 
1992.  It was noted that the veteran had injured his right 
knee playing football in June 1991.  An arthrogram showed 
that his lateral meniscus was intact, although there was a 
possible partial tear of the posterior horn of the medial 
meniscus and possible stretching of the anterior cruciate.  
On June 12, 1991, he underwent arthroscopic shaving of 
chondromalacia and excision of the supramedial plica.  The 
right knee during the June 1992 VA examination demonstrated 
moderate effusion, full range of motion with some crepitus 
and mild lateral instability.  Based on this evidence, a 10 
percent disability evaluation was assigned.

VA examined the veteran in May 2000.  He complained of 
morning stiffness; aggravation of pain on stair climbing; 
occasional catching; occasional effusion; and occasional give 
way.  The physical examination noted that he walked well with 
about 5-10 degrees of varus of the right knee.  There was no 
effusion.  He was tender to palpation over the medial joint 
line.  He had 0 to 120 degrees range of motion, which was 
about the maximum allowed by his large calves and thighs.  
The McMurray's sign was negative and there was no ligament 
laxity.  An x-ray showed mild degenerative joint disease 
(DJD) of the medial meniscus compartment.

VA outpatient treatment records showed that the veteran was 
seen on January 14, 2000 with complaints of severe knee pain.  
On February 15, 2000, he stated that his knee was worse and 
that it bothered him at night.  There was no instability and 
range of motion was from 0 to 130 degrees with crepitus.  He 
had mild osteoarthritic changes.  Strength was 5/5.  On May 
23, 2000, he noted that he was able to walk about 1/2 mile and 
had to take stairs one at a time.  There was crepitus with 0 
to 120 degrees range of motion.  He had good stability.  
There was no joint tenderness.  

The veteran testified at a personal hearing at the RO in 
September 2000.  He indicated that he walked with a cane and 
could only walk 20 to 30 feet without it.  He also used a 
heating pad to relieve his pain.  He limped as he left the 
hearing room, although the hearing officer indicated that it 
could not be determined whether this limp was caused by the 
right or the left knee.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in August 
2000 and the supplemental statements of the case (SSOC) 
issued in September 2000 and October 2001, the veteran and 
his representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  He was also informed of the needed 
evidence in the hearing officer's decision issued in 
September 2000.  The SSOC also notified the veteran of the 
pertinent law and regulations, as well as his due process 
rights.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded a VA examination in May 
2000.  There are also of record various outpatient treatment 
records.  He has not stated that there are any other 
pertinent records available.  Therefore, there is no 
indication that there is any relevant evidence which 
currently exists and which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing in 
September 2000.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.



Discussion

According to the applicable criteria, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When however the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups; a 20 
percent requires x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, DC 5003 
(2001).  A 20 percent evaluation is warranted for moderate 
impairment of either knee, with recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, DC 5257 (2001).  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees or 
extension limited to 15 degrees.  A 30 percent evaluation 
requires flexion limited to 15 degrees or extension limited 
to 20 degrees.  38 C.F.R. Part 4, DC 5260, 5261 (2001).  A 30 
percent evaluation is also warranted when the knee is 
ankylosed at a favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  38 C.F.R. Part 4, DC 5256 
(2001).

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected right 
knee injury residuals must be denied.  The evidence of record 
does not show that the veteran suffers from x-ray evidence of 
arthritis involving 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; 
rather, he is only service-connected for mild osteoarthritis 
of the right knee joint.  The record also does not show that 
he suffers from severe impairment of the knee, manifested by 
recurrent subluxation or lateral instability.  In fact, there 
was no suggestion of the presence of either subluxation or 
instability (the joint was specifically noted to be stable).  
The veteran has 0 to 120 degrees range of motion; thus, 
extension is not limited to 20 degrees and flexion is not 
limited to 15 degrees, as would be required to warrant a 30 
percent evaluation under DCs 5260 or 5261.  Finally, there is 
no evidence to indicate that the right knee joint is 
ankylosed at a favorable angle in full extension or in slight 
flexion between 0 and 10 degrees (DC 5256); as noted above, 
range of motion was between 0 and 120 degrees, which was 
considered to be normal for someone with the veteran's large 
calves and thighs.  Since the objective criteria for a 30 
percent evaluation have not been met, the veteran's claim 
cannot be granted.  The Board finds that the 20 percent 
evaluation adequately compensates the veteran for his current 
complaints of subjective pain.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right knee injury 
residuals.


ORDER

An increased evaluation for the service-connected right knee 
injury residuals is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

